DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Applicant’s amendments and arguments filed 22 April 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed 9 February 2021 contains references that fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references have been previously cited in the application or are provisional applications that are not published for public availability and are not proper for an IDS as stated in the previous office action dated 20 March 2020.  

Terminal Disclaimer
Applicant’s terminal disclaimers over US Application Nos: 17/211,231 and 17/233,669 have been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-16, 18, 19 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the exposure” in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the software instructions cause the processing circuit arrangement to determine spatial pattern information for at least some of the liberated probes, wherein the spatial pattern information comprises positions of the liberated probes in a spatial array, and wherein the positions of the liberated probes correspond to deposition locations of the liberated probes.  This limitation is rendered vague and indefinite because the relationship between the spatial array and the other components of the system is unclear.  It is unclear whether the deposition locations of the liberated probes in a spatial array is referring to the fluid delivery comprising probes to multiple regions of interest in the sample or whether a separate spatial array is present on which the liberated probes are deposited after being liberated from the sample.  If the claim intends to encompass determination of spatial pattern information for liberated probes that are deposited in a spatial array on the sample by the reagent delivery system, the claim should be amended to clarify that the liberated probes are not deposited on a spatial array after being liberated from the sample.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6-8, 10-12, 14, 18 and 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lizardi (US 2003/0124595) in view of Sood et al. (US 2010/0120043).
Lizardi teaches a system to determine the presence or abundance of nucleic acid targets at multiple regions of interest in a sample, the system comprising: 
a reagent and wash fluid delivered to a nucleic acid target at multiple regions of interest, wherein the delivered probes interact with nucleic acid targets (nucleic acid 
 detection system comprising a laser light source configured to expose delivered probes that interact with the nucleic acid targets to light to liberate probes from the sample following the exposure for analysis (MALDI analyzer, par. 146; liberates probes from the sample, par. 82), wherein 
spatial pattern information for the liberated probes comprising positions of the liberated probes in a spatial array and wherein the positions of the liberated probes correspond to deposition locations of the liberated probes is determined (predetermined locations on a sample array have detectors/block groups/blocks, which are seen as the claimed probes, that correspond to a position in the sample array and determination of a detector that is deposited in the array at a particular location is made, par. 122), 
information about a sequence of the liberated probe that interacted with the nucleic acid targets is determined (par. 150), and 
presence of a nucleic acid target (target analyte may be nucleic acid sequences, par. 97) is associated with at least one of the multiple regions of interest in the sample based on the received information about the sequence and the spatial pattern information (carriers contain capture tags and block groups that bind to the target and identify the target, respectively, par. 18; block groups are mass tags/labels, par. 15 and 55 and are detected by MALDI, par. 58; if a block group is detected at a given location 
Lizardi teaches full automation of the disclosed system (par. 140), but fails to specifically teach a reagent delivery system comprising a pump, fluid reservoir and channel that is activatable and a processing circuit coupled to the reagent delivery system and comprising software instructions.  
Sood et al. teach a system comprising:
a reagent delivery system comprising a pump, a fluid reservoir and a channel positioned to deliver fluid from the fluid reservoir (reagent reservoirs are fluid reservoirs and pumping fluid through a tube is considered a pump and channel, par. 85) to a tissue sample (par. 32), wherein the tissue sample may be a tissue microarray (par. 41), wherein: 
the reagent delivery system is activatable to deliver a fluid comprising probes for biological targets, each probe comprising a probe region that interacts with a biological target (automated reagent delivery system activated to deliver reagents, par. 86; reagents are probes that bind to target analyte, par. 26 and are labeled, par. 37); and 
the reagent delivery system is activatable to deliver a wash fluid to separate probes that interact with biological targets from probes that do not interact with biological targets (wash, par. 60; was dispensed by activating the reagent delivery system, par. 87); and 

receives information about a sequence of probes that interact with the biological target (computer activates imaging and receives images of the label which provide information about the sequence of the probe, par. 70); and 
associates the presence of biological targets based on the received information about the sequence of the probes (par. 71), in order to provide automated delivery of reagents to a tissue microarray (par. 86).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include for the automated delivery of reagents in the system of Lizardi, a reagent delivery system comprising a pump, at least one fluid reservoir and a channel positioned to deliver fluid from the fluid reservoir and coupled to a processing circuit arrangement comprising software that receives information about probe sequences and associates the presence of targets as taught by Sood et al. because Lizardi is generic with respect to the specific features of the reagent delivery system that is incorporated into the system and one would be motivated to use the appropriate reagent delivery system for automated delivery of reagents to the tissue sample and software that receives and information about probe sequences and associates with the presence of targets in order to provide automated detection of targets in a sample.
One having ordinary skill in the art would expect that when the software taught by 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lizardi and Sood are similarly drawn to automated reagent delivery including probes and wash to a tissue array.
Claims 3, 6, 7, 10, 11, 21 and 26 are drawn to sample, targets and probes that are not claimed as part of the system.  As long as the prior art system is capable of use with the claimed sample, the system reads on the claims.  However, with respect to claim 3, Lizardi teaches the probes bind to unique biological targets in the sample (reporter molecules combine specific binding molecule and coding tag, par. 71 and 136).  With respect to claims 10 and 11, Lizardi teaches the sample being a fresh-frozen tissue section (par. 84).  With respect to claim 21, Lizardi teach the probe comprising an aptamer that interacts with the biological target in the sample (par. 90). 
 
With respect to claims 8 and 23-25, Lizardi teaches the software associating a plurality of unique biological targets to the multiple locations of interest in the sample (more than one reporter is associated with more than one target sample location, which indicates unique reporters associated with multiple locations of interest, par. 150), but fail to teach the number of targets.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 
With respect to claims 12 and 14, Lizardi teaches associating the presence of the nucleic acid targets to one of the multiple regions of interest in the sample based on the sequence of the liberated probe (nucleic acid targets are associated with an array region based on the sequence of the liberated probe, par. 122 and 150) and associating the differential expression of the biological targets with a biological structure at the multiple locations of interest in the sample (par. 122 and 150), and when combined with Sood, the software instructions cause the processing circuit arrangement to perform the associating.
With respect to claim 18, Lizardi teaches determining activities of the biological targets to multiple locations of interest in the sample based on the sequence of the interacting probes (binding activity of the targets to the probe are determined based on the determination of the presence of the probe sequence, par. 122 and 150), and when 
With respect to claim 19, Lizardi teaches determining abundances of the nucleic acid targets in the multiple regions of interest in the sample based on the sequence of the liberated probes (quantity of reporter signals detected at each region of interest, par. 162), and when combined with Sood, the software instructions cause the processing circuit arrangement to perform the associating.  
With respect to claim 22, Lizardi teaches associating the presence of the biological targets in the sample in parallel based on the sequence of the liberated probes (probe sequences are liberated and detected by MALDI together and therefore the association occurs in parallel and depends on the sequence of the liberated probes, par. 122, 150 and 183), and when combined with Sood, the software instructions cause the processing circuit arrangement to perform the associating. 

Claims 9 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lizardi (US 2003/0124595) in view of Sood et al. (US 2010/0120043), as applied to claim 2, further in view of Gut (US 2011/0223613).
Lizardi teaches a system that analyzes a tissue sample (par. 100 and 122), but fail to teach the system further comprising an imager coupled to the processing circuit arrangement.
Sood et al. teach the system further comprising an imager (par. 33 and 70) coupled to the processing circuit (processing circuit activates imager and image is provided to the processing circuit, par. 70), wherein the software instructions cause the 
Gut teaches a system comprising delivery of probes to a tissue sample (par. 99-100, 105 and 115-120), an imager that obtains an image of the sample and analyzing the image to determine at least some of the multiple regions of interest from histological features of the sample and detect differential expression of targets at the multiple regions of interest (par. 102-105) and a detection system comprising a laser light to liberate probes from the sample (109-110), in order to provide a visual reference comparison with mass spectrometry results (par. 109, 119 and 121).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the system of Lizardi, an imager that is coupled to the processing circuit and software instructions activating the imager and analyzes the image of the sample as taught by Sood et al., in order to provide automated imaging of the tissue section (Sood, par. 70).
It would have further been obvious to one having ordinary skill in the art at the time the invention was made to include as the image analysis in the system of Lizardi in view of Sood et al., determination at least some of the multiple regions of interest from histological features of the sample and detect differential expression of targets at the multiple regions of interest as taught by Gut, in order to provide a reference comparison with the MALDI results (Gut, par. 109, 119 and 121).
.

Claims 15 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lizardi (US 2003/0124595) in view of Sood et al. (US 2010/0120043), as applied to claim 2, in view of Doyle et al. (US 2002/0048766).
Lizardi in view of Sood et al. teach a processing circuit comprising software for performing the steps of receiving information and associating a presence and abundance of the biological targets based on the received information and the location information for the probes, but do not specifically teach repeating the steps for first and second samples that are serial sections of a tissue and generating a 3-dimensional map of the targets in the tissue.
Doyle et al. teach a system comprising a processing circuit arrangement to process and analyze by quantitating the strength of fluorescent signal from a tissue sample (par. 13 and 39), wherein the processing circuit receives information about a sequence of probes that interact with biological targets (par. 39); associate the presence and abundance of targets to the multiple locations in the sample based on the received information about the sequence of probes (fluorescent signal is quantitated at each microarray grid location to provide evidence of the presence and concentration of the sequence, par. 39); repeat the receiving and associating for serial first and second sections of tissue (par. 33 and 46) and generate a 3-dimensional map of the biological 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the software of the processing circuit in the system of Lizardi in view of Sood et al., repeating receiving and associating on serial sections of tissue and generating a 3-dimensional map from the tissue sample sections as taught by Doyle et al., in order to allow for morphological reconstruction of a tissue sample (par. 26), where locations of a specific target is shown (par. 43).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Lizardi, Sood and Doyle are similarly drawn to analysis of tissue samples.

Response to Arguments
Applicant’s arguments and amendments filed 22 April 2021 have been entered and considered, the arguments are persuasive to overcome the rejection under 35 USC 112a.  However, Applicant's arguments are not persuasive to overcome the rejection over 35 USC 112b.  Applicant’s amendment to claim 2 regarding determining spatial pattern information recites the same spatial array and it is unclear whether the spatial pattern information is determined from spatial array is a separate array to which the liberated probes are deposited after being liberating from the sample or whether the spatial pattern information is an array in which the liberated probes are deposited on the sample prior to being liberated from the sample.  Review of the specification and Applicant’s arguments, it appears that the spatial array refers to a spatial array within 
Applicant’s amendment to claim 2 necessitates a new ground(s) of rejection is made in view of Lizardi.  In the response on 22 April 2021, Applicant argues that the capture arrays of Lizardi do not preserve the spatial information necessary to associate the presence of each target nucleic acid with one of the multiple regions of interest.  Applicant’s argument is not persuasive because in addition to a capture array, Lizardi teaches a sample array to which multiple probes are applied at teach array location.  Each array location is interpreted as the claimed region of interest.  Each array location is detected which preserves the spatial information necessary to associate the presence of each target nucleic acids with one of the multiple regions of interest as required by the claims.
Applicant further argues that the bound probe of Lizardi provides no information about the corresponding target analyte’s location within a sample.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the bound probe of Lizardi providing no information about the corresponding target analyte’s location within a sample) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641